Citation Nr: 0311434	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  01-09 360	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Waiver of recovery of overpayment of death pension benefits 
of $2,491, including whether the overpayment was properly 
created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from February 1975 to 
October 1981.  He died in January 1999.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 waiver decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
Committee on Waivers and Compromises (RO) in St. Petersburg, 
Florida, which denied the appellant's request for waiver of 
recovery of overpayment of approved death pension benefits.  
The case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  Following the veteran's death in January 1999, the 
appellant submitted an application for VA death pension 
benefits in April 1999, and this application included the 
required information with respect to the appellant's 
financial status, including the fact that the appellant had a 
net worth of over $102,000.

3.  VA death pension was approved and made payable to the 
appellant, effective from May 1, 1999, but, in February 2000, 
the RO proposed to retroactively terminate death pension 
payments made to the appellant effective from inception in 
May 1999 based upon the appellant's receipt of excess Social 
Security disability income received by the appellant's 
mentally challenged daughter who was, during the pendency of 
the appeal, recognized as a helpless child.  The appellant 
was subsequently notified that an overpayment of death 
pension benefits had been created in the amount of $2,491 and 
the appellant requested waiver of that overpayment.

4.  In the February 2001 waiver decision, the RO considered 
the appellant's request for waiver in accordance with the 
principles of equity and good conscience and found that the 
appellant was at fault in the creation of the overpayment, 
and in the April 2001 statement of the case found that waiver 
was inappropriate considering the appellant's self-reported 
net worth, which in a May 2000 financial status report, was 
in the neighborhood of $200,000, although the appellant 
reported that subsequent to her purchase of a home in the 
near future there would be little or no net worth remaining.  

5.  Considering that the appellant's reported net worth at 
the time of her initial application for death pension in 
April 1999 included assets valued in excess of $102,000, the 
appellant was not entitled to the initial award of death 
pension benefits, and all subsequent monthly payments 
thereunder, in accordance with the law and regulations 
governing payment of death pension, and the RO's approval of 
death pension, occurred as a result of administrative error 
on the part of VA.  


CONCLUSION OF LAW

The overpayment of VA death pension benefits of $2,491 was 
not properly created and assessed and was solely due to error 
on the part of VA.  38 U.S.C.A. §§ 1543, 5100, 5102, 5103, 
5103A, 5112, 5107, 5302 (West 2002); 38 C.F.R. §§  1.963, 
1.965, 3.263, 3.274, 3.275, 3.500, 21.4135(p)(2) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the appellant's claim.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The VCAA provides that 
VA will make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claims, and 
requires VA to notify claimants and representatives of the 
evidence necessary to substantiate claims.  Because this 
decision results in a complete grant of the benefits sought 
on appeal, the Board will not address VA's prior compliance 
with VCAA in this case.

Entitlement to a waiver of recovery of an overpayment of VA 
death pension benefits is dependent on whether recovery of 
the indebtedness from the appellant would be against equity 
and good conscience. 38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.963(a), 1.965(a).  In this regard, the facts and 
circumstances in a particular case must be weighed carefully.  
Different factors will enter into such decision, such as the 
relative fault of the debtor, whether there was any unjust 
enrichment, whether there would be undue financial hardship 
to recover the overpayment, whether recovery of the 
overpayment would defeat the purpose of benefits otherwise 
authorized, and whether the debtor relinquished a valuable 
right or changed her position by reason of having relied upon 
an erroneous benefit.  38 C.F.R. § 1.965(a).

VA shall deny or discontinue payment of death pension to a 
surviving spouse under § 1541 of this Title when the corpus 
of the estate of the surviving spouse is such that under all 
the circumstances, including consideration of the income of 
the surviving spouse and the income of any child from whom 
the surviving spouse is receiving increased death pension, it 
is reasonable that some part of the corpus of such estate be 
consumed for the surviving spouse's maintenance.  38 U.S.C.A. 
§ 1543(a)(1); 38 C.F.R. § 3.274(c).

Corpus of estate and net worth mean the market value, less 
mortgages or other encumbrances, of all real and personal 
properly owned by the claimant, except the claimant's 
dwelling (single-family unit) including a reasonable lot 
area, and personal effects suitable to and consistent with 
the claimant's reasonable mode of life.  38 C.F.R. 
§§ 3.263(b), 3.275(b).  

In determining whether some part of the claimant's estate 
should be consumed for her maintenance, consideration will be 
given to the amount of the claimant's income, together with 
the following factors:  whether the property can be readily 
converted into cash at no substantial sacrifice; inability to 
dispose of property as limited by community properly laws; 
life expectancy; number of dependents; potential rate of 
depletion, including unusual medical expenses.  38 C.F.R. 
§§  3.263(d), 3.275(d).  

Sole administrative error connotes that the appellant neither 
had knowledge of nor should have been aware of the erroneous 
payments.  Further, neither the appellant's actions nor her 
failure to act must have contributed to the erroneously 
continued payments.  38 U.S.C.A. § 5112(b)(9)(10); 38 C.F.R. 
§ 3.500(b)(2).

The effective date of termination of an erroneous award of 
benefits based solely on administrative error or error in 
judgment by VA, will be the date of last payment. 38 C.F.R. 
§§  3.500(b)(2), 21.4135(p)(2) .

Analysis:  Subsequent to the veteran's death in January 1999, 
the appellant filed an application for VA death pension 
received in April 1999.  That death pension application 
included the appellant's required financial information and 
documented savings of stocks, bonds, and/or bank deposits of 
$102,000 for the appellant and $650 for her daughter.  Also 
listed was Social Security benefits for her daughter of $259 
per month, and expected annual income for the appellant of 
$4,800 earnings, and $3,000 from other income.  Based upon 
this information, the RO approved payment of VA death pension 
benefits to the appellant, made effective on May 1, 1999, and 
commenced in the amount of $203 per month.  

In February 2000, the RO notified the appellant that it 
proposed to retroactively terminate her VA death pension 
benefits, effective from the date of inception in May 1999, 
because her annual countable family income was in excess of 
the amount upon which it was initially approved.  The RO 
subsequently created the overpayment at issue of $2,491, and 
notified the appellant of her obligation to repay this 
amount.  

In June 2000, the appellant requested waiver of this 
overpayment and submitted a financial status report which, 
among other things, indicated cash in the bank of $175,000 
and a home to be purchased which would be valued at $200,000, 
with a notation that subsequent to purchase, there would be 
no savings.  

In February 2001, the RO issued the waiver decision now on 
appeal.  This decision found that the overpayment resulted 
from the appellant's listing of her daughter's Social 
Security benefit as SSI, which is not countable against death 
pension, when in fact her daughter was in receipt of Social 
Security disability benefits, which was countable, and which 
resulted in income in excess of that allowed for payment of 
death pension.  Although not included in the waiver decision, 
following the appellant's submission of a notice of 
disagreement, the statement of the case also indicated that, 
in considering the principles of equity and good conscience, 
the fact that the appellant had assets in excess of $190,000 
made it possible for her to repay the overpayment without 
compromising her ability to afford the necessities of life.

In consideration of the facts presented in this case, and of 
the applicable laws and regulations, the Board concludes that 
the appellant's initial report in her death pension 
application of possessing $102,000 in stocks, bonds, or other 
bank deposits rendered her initially ineligible for VA death 
pension benefits on the basis of the applicable regulations 
governing corpus of estate and net worth.  

That initial death pension application indicated the 
existence of $102,000 of readily accessible cash or 
instruments readily convertible to cash at nosubstantial 
sacrifice, no inability to dispose of this asset limited by 
community property laws, adequate life expectancy, one 
dependent child, and additional income of the appellant 
herself.  The $102,000 of cash or instruments readily 
convertible to cash was not shown to be encumbered or 
otherwise unavailable to the appellant for liquidation in 
meeting her basic necessities of life.  The Board finds that 
consistent with 38 U.S.C.A. § 1543(a)(1) and 38 C.F.R. 
§ 3.274(c) death pension should have been denied because the 
corpus of the appellant's estate was such that, under all the 
circumstances, it was reasonable that some part of the corpus 
of her estate be consumed for her own maintenance.  

Indeed, the RO itself concluded that, in consideration of the 
principles of equity and good conscience, waiver of this 
overpayment should not be authorized in consideration of the 
appellant's significant reported net worth.  As this net 
worth prohibited waiver, it should have prevented the initial 
approval of death pension benefits at the time of the 
appellant's initial application.  Proper consideration of the 
applicable laws and regulations governing death pension, 
including those governing corpus of estate and net worth, 
should have resulted in a denial of the appellant's initial 
application for VA death pension benefits.  All death pension 
benefits paid based upon this application were in error.  

The effective date of reduction or discontinuance of an 
award, based solely on administrative error or error in 
judgment, will be the date of the last payment on an 
erroneous award.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. 
§§ 3.500(b)(2), 21.4135(p)(2).  

Sole administrative error may be found to occur in cases 
where the appellant neither had knowledge of nor should have 
been aware of the erroneous award.  Further, such error 
contemplates that neither the appellant's actions nor her 
failure to act contributed to payment pursuant to an 
erroneous award.  

Although the initial overpayment was created on the basis of 
appellant's daughter's receipt of countable Social Security 
Disability instead of non-countable Social Security 
Supplemental Income, a preponderance of the evidence of 
record indicates that the overpayment of VA death pension 
benefits made to the appellant occurred solely as a result of 
administrative error on the part of VA, because death pension 
should not have been approved.  

The evidence on file indicates that the appellant attempted 
to provide accurate and detailed information to the best of 
her ability at all times from the initiation of her death 
pension application throughout the pendency of this appeal.  
The evidence also shows that the appellant relied upon VA to 
make a correct determination in the approval of her death 
pension benefits, and there is no evidence that she knew that 
the corpus of her estate or net worth was in excess of that 
which should have resulted in the disapproval of death 
pension benefits.  Considering the amount of her net cash 
worth at the time she applied for death pension, that benefit 
should not have been approved and payment of death pension 
thereafter was solely attributable to error on the part of 
VA.  As the effective date of the discontinuance of an award 
based solely on administrative error is the date of the last 
payment made, the overpayment at issue in this case was not 
validly created.  




ORDER

The overpayment of $2,491 of VA death pension benefits was 
the result of sole administrative error by the VA, and was 
thus not validly created; to this extent the appeal is 
granted.  



                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

